R-727

         TIIJIEA~TOFCNEYGENERAL
                     OWPI‘EWAS



                     August 25, 1947

Hon. L. A. Woods
State Superintendent of Public Instruction
Department of Education
Austin, Texas
Attn:   Hon. T. M. Trimble,   Opinion No. V-360
        First Assistant
                              Re:   Interpretation of
                                    term, "original dis-
                                    tpict", as used in
                                    Sec. 1 of Art. 1,
                                    y-w’:     et;       1947,
                                                .   .
Dear Sir:
          We refer to your letter of recent date con-
cerning the eligibility of a rural high school district
to State-aid under Section 1 of Article I, H. B. 295,
Acts 1947, 50th Legislature, R. S.
          From your enclosed letter signed by Mr. W. A.
Ross, Superintendent, Mineral Wells Public Schools, and
additional information obtained from the Department of
Education, we are advised that the Mineral Wells Inde-
pendent School District, the Valley View Consolidated
School District and the Union Hill School District are
contemplating the establishment of a rural high school
district under and in s.ccordancewith the provisions of
Articles 2922a, 292213,and 2922c, V.C.S.
          We are further advised that the Mineral Wells
Independent School District, as it presently exists, is
comprised of three original districts formerly known as
the Mineral Wells District, Bunker Hill District and
ffriffinDistrict. That the original districts composing
the Valley View Consolidated School District, as It
presently exists, are the Silver Wells District, the
Liberty Hill District and the Stagg Prairie District.
That the Union Hill School District is an existing orig-
inal but dormant district having five scholastics and no
school.
Hon. L. A. Woods - Page 2   (V-360)


          Section 1 of Artiole I of H. B. 295, insofar
as the same is pertinent to the question herein sub-
mitted, reads as follows:
          "State aid under the provisions of
     this Act shall be distributed in such a
     way as to assist . . . consolidated. an-
     neged and/or rural high school districts
     which have an average of not more than
     three hundred (300) scholastics of each

     district unit; . . ,' (Fslphasfs   ours)
          Assuming the contemplated procedure is taken
which will legally create the proposed rural high school
district containing areas now included within the con-
fines of the Mineral Wells Independent School District,
the Valley View Consolidated District and the Union Hill
District, you request to be advised what will constitute
original districts of the rural high school district 80
created, as contemplated by the Legislature when it em-
ployed the term "original district in Section 1 of Ar-
ticle I, H. B. 295.
          The establishment of rural high school dis-
tricts is provided for and governed by Articles 2922a
and 2922c, V.C.S. The said two Articles have been re-
cently amended by 3. B. 341, Acts 1947, 50th Legisla-
ture, which statutes as amended will become effective
ninety days after June 6, 1947.
          Under Article 2922a, both before and after a-
mendment by 3. B. 341, the county school trustees are
given the authority to form rural high school districts
by grouping or annexing contiguous common and/or inde-
pendent school districts falling within certain desig-
nated scholastic population without the necessity of an
election being held in the proposed area. If, however,
the area proposed to be formed into a rural high school
district shall be ~greaterthan 100 square miles, or,
(Art. 2922c) shall contain more than seven elementary
school districts, or (Art. 2922c, as amended) shall con-
tain more than ten elementary school districts, then the
county school trustees' authority to form a rural high
school district of such proportions is dependent upon
the outcome of an election required to be held within
the districts or area proposed to be composed into a
IIon.L. A. Woods - Page 3     (v-360)


rural high school district.
          Article 2922b, V.C.S., provides in part that:
          "All districts, whether common or in-
     dependent, composing such rural high school
     district shall be referred to in this Act
     ($r;zc$g$   School Act) as elementary school
               .
          Article 2922f, V.C.S., forbids the county
school board to abolish or consolidate any such elemen-
tary school district composing a part of this rural
high school district except upon a vote of the majority
of the qualified electors residing in such elementary
district, or except when any school within an elemen-
tary school district fails to have an average daily
attendance the preceding year of at least twenty pupils.
          In Article 2922a, both before and after the
1947 amendment, there is further recognition that the
elementary school districts composing a rural high
school district do not cease to have en independent ex-
istence when grouped or annexed to form a rural high
school district unit. We quote therefrom in part:
          II     the county school trustees shall
     have the'authority to abolish a rural high
     school district on a petition signed by a
     majority of the voters of each elementary
     school district composing the rural high
     school district, and when such district has
     been abolished,-the elementary districts
     shall automatically revert back to their
     original status, with the exception that in
     the event there are any outstanding indebt-
     ednesses against said rural school district
     each elementary district shall assume its
     proportionate part of the debt." (Emphasis
     ours)
          In determining what is an "original district"
as contemplated under Section 1 of Article I of H. B.
295, it should be observed that the Act provides that
annexed and/or consolidated school districts (as well
as rural high school districts) which have an average
of not more than 300 scholastics of each original dls-
trlct composing the annexed and/or consolidated unit
are entitled to State aid, other provisions of the Act
Hon. L. A. Woods - Page 4   (V-360)


being met.

          Thus, a common or independent school district
which under the provisions of the annexation statutes
has annexed to itself other common or independent school
districts, would be eligible for State aid under H. B.
295 if, when the total scholastics within the annexed
school unit is divided by the number of original school
districts composing the unit, there is an average result
of not more than 300 scholastics.

          Similarly, a consolidated school district which
under the provisions of the consolidation statutes has
become a consolidated district comprised of two or more
original cosssonOP independent school districts, would
be eligible for State aid under Ii.B. 295 if, when the
total scholastics within the consolidated unit is divided
by the number of original school districts composing the
consollilationunit, there is an average result of not more
than 300 scholastics.
          Article 2767f, V.C.S., provides that upon the
abolishment of an Independent school district created by
special or local law out of territory theretofore con-
taining two or more common school districts, said common
school districts shall immediately come into existence by
operation of lav with the ssme boundaries they had prior
to the creation of said independent school district.

          Article 2815 (a), V.C.S., provides that conaoli-
dated districts may, in the same manner provided in their
consolidation, be dissolved and the districts included
therein restored to their original status.
          We believe that the term "original district",
as used in Section 1 of Article I of H. B. 295 refers to
and means those school districts which have been annexed
to, consolidated with, or grouped or annexed legally to
compose en enlarged common or independent school district,
OP a consolidated school district, or a rural high school
district and whose original existence for abolishment ur-
poses is recognized and protected by Articles 2767f, 2f3
                                                       15
(a) and 2922a, respectively.
          If, under the facts submitted, the proposed
rural high school district is consummated, it will be'com-
posed of three elementary districts consisting of (1) an
original school district, (Union Hill District), (2) a
consolidated school district composed of three original
.



    Eon.,L. A. Woods - Page 5   (V-360)


    districts (Silver Wells District, Liberty Hill District,
    Stagg Prairie District), (3) an independent district en-
    larged by annexation and composed of three original dis-
    tricts (Mineral Wells District, Bunker Hi.11District,
    Grif'PinDistrict). Should, under Article 2922a, the
    rural high school district be dissolved, the Mineral
    Wells Independent School District, the Valley View Con-
    solidated School District, end the Union Hill District
    as they existed at the time they were grouped or an-
    nexed to form the rural high school district would auto-
    matically revert back to their original status and con-
    stitute three separate and distinct districts. Should
    subsequently thereto, under Articles 2'&'f and 2815(a),
    the Mineral Wells Independent Sohool District and the
    Valley View Consolidated District be dissolved, the six
    original districts hereinabove named would immediately
    come into existence by operation of law. Instead of
    having one rural high school district composed of three
    elementary districts, there would then be seven school
    districts reverted to their original status.
              In short, "origlnal district," as used in See-
    tion 1 of Article I of H. B. 295 should be construed to
    mean those districts constituting a part of an enlarged
    common or independent school district, or a consolidated
    school district, or a rural high school district whose
    original existence for purpose of abolishment 1s recog-
    nized and preserved in Articles 2676f, 2815(a), and 2922a,
    V.C.S., respectively.
              Under the facts submitted, if the proposed rural
    high school district is established, the county school
    trustees will have formed the unit by grouping or annex-
    ing the three school districts: Mineral Wells Independent
    School District, Velleg View Consolidated District, Union
    Hill District. They will be treated and regarded as three
    elementary school districts composing the rural high schti
    district unit, unless there has been an abolishment or
    consolidation of any of the elementary districts in ac-,
    cordance with Article 2922f, V.C.S. The elementary dls-
    tricts, however, under the facts submitted are composed
    of seven original school dlstriats named herein above.
    Thus, the proposed rural high school district will be com-
    posed of seven original districts within the contemplation
    of Section 1, Article I, of R. B. 295.
Hon. L. A. Woods - Page 6    (V-360)


                      SUMMARY

         The term, "original district", as used in
    Section 1 of Article I of Ii.B. 295, Acts 1947,
    50th Legislature, R. S., the State Equalization
    Law, means those school districts constituting
    a part of (1) an .enla.rged
                              common or independent
    school district, (2) a consolidated school dis-
    trict, (3) or a rural high school district and
    whose separate or original existence for pur-
    pose of abolishment is recognized and preserved
    in Articles 2676f, 2813(a), and 2922a, V.C.S.,
    respectively.
                                Very truly yours
                            ATTORl'?EY
                                     GENERAL OF TEXAS



                                Chester E. Ollison
CEO:mmc;djm                     Assistant



                            APPROVED:



                            ATTORREY GENERAL